1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10                                      SOUTHERN DIVISION
11
12   KAYLEE BROWNING and SARAH                  Case No. 8:16-CV-2210-AG-KES
     BASILE, on behalf of themselves and
13   all others similarly situated,
                                                JUDGMENT
14                        Plaintiffs,
                                                The Hon. Andrew J. Guilford
15          v.
16   UNILEVER UNITED STATES, INC.,
17                        Defendant.
18
19
20
21
22
23
24
25
26
27
28
     JUDGMENT
     CASE NO. 8:16-CV-2210-AG-KES
     sf-3976749
1          The Court hereby enters judgment in favor of Defendant Unilever United
2    States, Inc. (“Unilever”) and against Plaintiffs Kaylee Browning and Sarah Basile
3    (“Plaintiffs”) for the reasons described in the Court’s Order Granting Unilever’s
4    Motion for Summary Judgment (ECF No. 183), following which there are no
5    remaining claims at issue in this case.
6           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment
7    is entered in favor of Defendant and against Plaintiffs. Plaintiffs take nothing from
8    this action, and Defendant may seek to recover its costs pursuant to Federal Rule of
9    Civil Procedure 54(d).
10
11
12
     Dated: January 9, 2019                    _______________________________
13                                                The Hon. Andrew J. Guilford
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JUDGMENT
     CASE NO. 8:16-CV-2210-AG-KES
                                                                                         1
     sf- 3976749
